DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ filed response on 1/26/2022 has been received and entered. 
Claims 2-5, 9-12 and 15-16 have been cancelled.
Claims 1, 6-8, 13-14 and 17 are pending and under examination. 
The rejection on claim 1, 6-8, 13-14 and 17 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6-7, 9, 12-15 of copending Application No. 16/323,951 is maintained.
The rejection on Claim 1, 6-8, 13-14 and 17 under 35 U.S.C. 103 as being unpatentable over Struck (Peptides 2004 Vol. 25: 1369-1372; IDS reference) in view of Vogelsang (WO2016128383; equivalent to US 20180031573) is maintained (see below). 
A new ground of rejection is set forth below in view of the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

With regard to claim 1, step (iv) “adjusting the treatment of the subject” lacks antecedent basis. There is no treatment from step (i)-step (iii). 


Moreover, there is no comparison between the subjects and the control, between the treatment. It is known that both proADM and histone are nature molecules, i.e. existing in the body. Merely measuring the amount of the histone and proADM, i.e. its presence, cannot be appropriate evaluation tool for therapy control for organ dysfunction. Please clarify. 

Accordingly, two way of interpretations are considered: (1) on the face, the instant amendment would be considered merely a treatment under broadest reasonable interpretation (BRI).  Following this interpretation, the instant step also falls into judicial exception under 35 USC 101 (see below); (2) treatment for the subject and afterwards for evaluation and adjustment (See below 35 USC 103(a)).


Claim Rejections - 35 USC § 101

“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-9, and 15-20 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:

The Office has presented “Jan 2019  Federal Register Vol. 84, No. 4” with a two-step analysis for patent subject matter eligibility under 35 USC 101 in view of the case decisions of Supreme Court (Alice Corp Pty.Ltd v. CLS Bank Int’l (2014); Mayo Collaborative Serv. v. Prometheus Labs (2012); Association for Molecular Pathology v. Myriad Genetics Inc. (2013)) University of Utah Research Foundation v. Ambry Genetics Corp. (2014); PerkinElmer Inc. v. Lintema Ltd. (2012)).  

The first step requires that the claimed invention ‘‘must be directed to one of the four statutory categories’’, namely process, machine, manufacture or composition, and the second step requires that the invention ‘‘must not be wholly directed to subject matter encompassing a judicially recognized exception’’, namely a law of nature, a natural phenomenon or an abstract idea (emphasis added).

Independent claim is directing to a method of measuring the levels of one or more  ; comparing the results to the levels of the same biomarker(s) from control subjects, and correlating the results to  

With regard to Eligibility step 1 – Yes, the claimed invention is a process (method) which is one of the four statutory categories of invention.  

With regard to Eligibility Step 2A prong 1: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? Yes, the claim recite an abstract idea, law of nature or natural phenomenon. It is because the level of histone and proADM correlating to the status of organ dysfunction. (See Mayo Collaborative Servs. v. Prometheus Laboratories, Inc., 132 S.Ct. 1289 (2012).

Under Step 2A prong 2, whether the claims recite additional elements that integrate the judicial exception into a practical application. The answer is No.  It is noted the last step (iv) is a treatment step, but merely in generality.  For general treatment, under broadest reasonable interpretation, can be simply “resting” renders no patentable weight to the claim. MPEP 2106.04(d)(2) states “Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition.” (also see Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018). 

Under Step 2B, whether a claim amounts to significantly more. The answer is No. The instant steps, such as obtaining samples, measuring biomarkers, are well-understood, routine, conventional activity in the field and add insignificant extra-solution activity to the judicial exception. For instance, the specification illustrates using conventional ELISA immunoassay. These steps are recited at a high level of generality, and are necessary data gathering steps that feed into the determining step.  One cannot do the determining step without getting the data.  This weighs against it being significantly more.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 6-8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Struck (Peptides 2004 Vol. 25: 1369-1372; IDS reference) in view of Vogelsang (WO2016128383; equivalent to US 20180031573).


Struck teaches that proADM can be a biomarker for evaluating sepsis illness because of the observation of higher level of proADM in the septic shock patient (See Abstract; Materials and Methods). Sepsis is the results of organ dysfunction, e.g. lung, kidney, or heart due to infection. Struck also indicates that the proADM biomarker would be helpful in the diagnosis, monitoring and prognosis of various cardiovascular diseases and sepsis (See page 1369, right column).

Vogelsang teaches that measuring histone level can be used to assess sepsis illness (See page 5-6; Figure 8-9). Vogelsang also teaches that proADM can also be a biomarker for evaluating sepsis illnesses (See section 0066-67). In addition, Vogelsang teaches using biomarker to evaluate therapy control (therapy in response to treatment)(see Abstract, section 0013, 0029 and 0057)(See section 0057 below) 
    PNG
    media_image1.png
    213
    585
    media_image1.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Struck and Vogelsang for diagnosis of sepsis patient with reasonable expectation of success. One clinician in the field would have been motivated to combine the two known biomarkers of sepsis for a more thorough and accurate analysis.

monitoring and prognosis of various cardiovascular diseases and sepsis (See page 1369, right column)(emphasis added). In conclusion, evaluating whether the subject gets improvement by the therapy is within the “monitoring” scope where the diagnosis biomarker is often conducted followed by adjusting the treatment accordingly.  

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught Vogelsang, using biomarkers proADM and histone to evaluate the effect of treatment to the subject and adjust the treatment according to the test results. 

With regard to claim 6, Struck measuring fragments, i.e. mid-region 45-92 of proADM (See Abstract) whereas Vogelsang measuring histone H4, H3, H2A (See page 6-7). 

With regard to claim 7, Struck observed high level of proADM, i.e. 10 nmol/L (See Figure 2) and the level of H4 in sepsis is above 200 ng/ml (See Figure 8).

With regard to claim 8, Vogelsang also teaches measuring PCT (See page 14).

With regard to claim 13, Vogelsang teaches using immunoassay and mass spectrometry to measure the target biomarkers (See examples and page 3-4).

With regard to claim 17, Struck teaches using immunoassay for detecting proADM (See Materials and Methods).

With regard to claim 14, Vogelsang teaches SEQ ID No. 23 (corresponding to current SEQ ID No. 2) for detection of H2A histone (see page 9). 

As to the Remarks of applicant:  applicant argues mainly on the added feature, i.e. adjusting the treatment of the subject”, stressing that none of the cited prior art teaches or suggests this feature. As has been shown above, either Volgesang or common motivation to ordinary skill person, this feature is within routine practice in the field. 
	
Claim 1, 6-8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crain (Critical Care 2005 Vol.9: R816-R824) in view of Kas (WO2009062948) and Vogelsang. 

Crain teaches the proADM can be a biomarker for evaluating sepsis illness because of the observation of higher level of proADM in the septic shock patient (See Abstract; Materials and Methods). 

Kas teaches that measuring histone level can be used to assess sepsis illness (See page 5-6).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Crain and Kas for diagnosis of sepsis patient with reasonable expectation of success. One clinician in the field would have been motivated to combine the two known biomarkers of sepsis for a more thorough and accurate analysis.

As to the “adjusting the treatment of the subject”, same rationale is provided by Vogelsang as discussed above (no repeat here). In conclusion, evaluating whether the subject gets improvement by the therapy the diagnosis biomarker is often conducted followed by adjusting the treatment accordingly either by Vogelsang or within routine practice in the field. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught Vogelsang, using biomarkers proADM 


With regard to claim 6, Crain measuring fragments, i.e. mid-region of proADM (See Abstract) whereas Kas measuring histone H4, H3, H2A (See page 5-7). 

With regard to claim 7, a higher level of proADM, i.e. more than 6 nmol/L (see Figure 1) and the level of H4 in sepsis is above 200 ng/ml (See Figure 8).

With regard to claim 8, Kas also teaches measuring PCT (See page Figure 14).

With regard to claim 13, Kas teaches using immunoassay and mass spectrometry to measure the target biomarkers (See examples and page 24).

With regard to claim 17, Crain teaches using immunoassay for detecting proADM (See Materials and Methods).

With regard to claim 14, Kas teaches using various sequences to identify H2A, H3 and H4 (see page 21). As to H4 histone, the peptide DNIQGITKPAIR (24-35) used by Kas falls within
the spanning amino acid 22-102 of SEQ ID No. 1 (See page 21). Also H3 (28-40; or 54-63) falls within 27-62 of current H3 of SEQ ID No. 3, and H2A (21-29) within 20-118 of SEQ ID 2. 


Claim 1, 6-8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Struck (above) in view of Kas (WO2009062948) and Vogelsang. 

Struck teaches the proADM can be a biomarker for evaluating sepsis illness because of the observation of higher level of proADM in the septic shock patient (See Abstract; Materials and Methods). 



Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Struck and Kas for diagnosis of sepsis patient with reasonable expectation of success. One clinician in the field would have been motivated to combine the two known biomarkers of sepsis for a more thorough and accurate analysis.

As to the “adjusting the treatment of the subject”, same rationale is provided by Vogelsang as discussed above (no repeat here). In conclusion, evaluating whether the subject gets improvement by the therapy the diagnosis biomarker is often conducted followed by adjusting the treatment accordingly either by Vogelsang or within routine practice in the field.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught Vogelsang, using biomarkers proADM and histone to evaluate the effect of treatment to the subject and adjust the treatment according to the test results. 

With regard to claim 6, Struck measuring fragments, i.e. mid-region 45-92 of proADM (See Abstract) whereas Vogelsang measuring histone H4, H3, H2A (See page 6-7). 

With regard to claim 7, Struck observed high level of proADM, i.e. 10 nmol/L (See Figure 2) and the level of H4 in sepsis is above 200 ng/ml (See Figure 8).

With regard to claim 8, Kas also teaches measuring PCT (See page Figure 14).

With regard to claim 13, Kas teaches using immunoassay and mass spectrometry to measure the target biomarkers (See examples and page 24).

					Conclusion 

6.	No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641